 1

 2

 3                                                               The Honorable John C. Coughenour
 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
     UNITED STATES OF AMERICA,
                                                          No. CR20-032 JCC
 9                 Plaintiff,

10          v.                                            DEFENDANT’S RESPONSE TO
                                                          GOVERNMENT’S MOTION FOR
11   KALEB COLE,                                          PROTECTIVE ORDER

12                 Defendant.
13

14
            Defendant Kaleb Cole, by undersigned counsel, notes his non-opposition to the

15   Government’s motion for a discovery protective order (Dkt. No. 85) and has no objection to the

16   form of the proposed order (Dkt. No. 85-1).

17
            Respectfully submitted this 7th day of July, 2020.
18
                                                   BLACK & ASKEROV, PLLC
19

20
                                                   s/ Christopher Black
21                                                 Christopher Black
                                                   Attorney for Kaleb Cole
22                                                 Black & Askerov, PLLC
                                                   705 Second Avenue, Suite 1111
23                                                 Seattle, WA 98104
                                                   Phone:        206.623.1604
24
                                                   Fax:          206.658.2401
                                                   Email:        chris@blacklawseattle.com
25

      DEFENDANT’S RESPONSE TO GOVERNMENT’S                        BLACK & ASKEROV, PLLC
      MOTION FOR PROTECTIVE ORDER                             705 Second Avenue, Suite 1111
      (Kaleb Cole; No. CR20-032 JCC) - 1
                                                                   Seattle, WA 98104
                                                            206.623.1604 | Fax: 206.658.2401
